DETAILED ACTION

Response to Amendment
This action is in response to the remark entered on 06/28/2022.
Claims 1 - 8, 10 - 14, 16 - 17 and 20 - 21 are pending in current application.
Claims 1, 16 and 17 are amended.
Claim 19 is cancelled.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 8,10-14,16,17 and 19 - 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (CN 108062863 in view of English Translation; hereinafter Yu 863) in view of Yu et al (CN 108091149 in view of English Translation; hereinafter Yu 149). 

Regarding claims 1, 16 and 17, Yu 863 shows a rapid passing method for a target vehicle (See at least Para 0006 for fast passing lane planning and module), comprising: determining a passing route of the target vehicle according to a place where the target vehicle is located and a destination (See at least Para 0042 for CSU used for optimal routing calculation along with GPS terminal on Para 0045 - 0047);
acquiring position information of the target vehicle in real time (See at least Para 0045 – 0047 for GPS information as real time along with OBU update vehicle location);  
controlling lane indication device in the passing route (See at least Para 0118 and 0119 for traffic module module 600 for controlling the traffic light in a specific time preventing traffic on fast passing lane and Para 0118 for indicating the specific vehicle on the fast passing lane);
to indicate a special-purpose lane used by the target vehicle in the passing route according to a real-time position information and the passing route of the target vehicle (See at least Para 0118 and 0119 for traffic module module 600 for controlling the traffic light in a specific time preventing traffic on fast passing lane and Para 0118 for indicating the specific vehicle on the fast passing lane/special purpose lane; See at least Para 0045 for GPS information as the real time position information), 
and controlling traffic lights to indicate vehicles disturbing passing of the target vehicle to stop driving when the target vehicle passes through an intersection (See at least Para 0118 and 0119 for traffic module 600 for controlling the traffic light in a specific time preventing traffic on fast passing lane and Para 0118 for indicating the specific vehicle on the fast passing lane/special purpose lane; See at least Para 0045 for GPS information as the real time position information);
a rapid passing device for a target vehicle comprising traffic lights (See at least Para 0119 for traffic light), central control system (See at least figure 5 for central control module 600), a lane indicating device (See at least Para 0118 and 0119 for traffic module 600 for controlling the traffic light in a specific time preventing traffic on fast passing lane and Para 0118 for indicating the specific vehicle on the fast passing lane/special purpose lane; see also Para 0066 for lane indication);
a central control system comprising memory (See at least figure 5 for central control module 600 and center service unit CSU on Para 0039), processor and computer program stored in the memory capable of operating on the processor configured to execute the computer program (See at least Para 0123 and 0124 for processor and memory along with program instruction) perform the rapid passing method (See at least Para 0120 for program realization using processor and memory on Para 0123/0124);
controlling the display screen corresponding to the special purpose lane used by the target vehicle in the passing route to display the special purpose lane ( See at least Para 0018, indicated a fast speed lane within emergency vehicle indication and forwarding the speed lane plan with emergency lane as special purpose lane indication toward Traffic Control Unit, TCU, Para 119 where the TCU is equipped in each road section/passing route correspondingly for vehicle traffic control, Para 0041, where the special lane designation is on Para 0010 upon TCU for selecting either the left most, the right most, the fewest vehicle lane as fast lane/emergency lane on Para 0010 and 0011 for displaying purpose).
Yu 149 further shows the lane indicating devices comprises a display unit (See at least Figure 5 for display unit for indicating the lane indicating a specific lane by Figure 5.2 also on Para 0120 for TCU prepare green passing lane/route for emergency vehicle); 
the controlling lane indicating devices in the passing route to indicate the special purpose lane used by the target vehicle in the passing route comprises (See at least Figure 5 for display unit for indicating the lane indicating a specific lane by Figure 5.2 also on Para 0120 for TCU prepare green passing lane/route for emergency vehicle): 
controlling the display unit in the land indicating devices in the passing route to display the special purpose lane used by the target vehicle in the passing route (See also at least Para 0119 for TCU calculate arrival the specific vehicle time for self controlling the traffic with light indication also on Para 0137 and 0144 for traffic light indication control for emergency vehicle on Para 0145);
the display unit comprises a plurality of display screens (See at least figure 5 for each traffic light with at least green display, red display), one of the display screens corresponds to one lane in a road section ( See at least figure 5 for each road section with 6 lane and 6 lights);
the controlling the lane indicating devices in the passing route to indicate the special-purpose lane used by the target vehicle in the passing route (See at least figure 5 for indicating the special purpose lane for the target vehicle along with the route), comprises: controlling the display unit in the lane indicating devices in the passing route to display the special-purpose lane used by the target vehicle in the passing route (See at least figure 5 for indicating the special purpose lane for the target vehicle along with the route).
It would have been obvious for one of ordinary skill in the art, at the time of invention, to provide lane indication device for special purpose of Yu 149, for the lane planning method of Yu 863, in order to realize the actual traffic control in real time vehicle control, as desired by both the intelligent traffic control of Yu 149 and 863.

Regarding claim 16, Yu 863 shows a central control system comprising a memory (See at least Para 0144 for storage memory 1002 storing program instruction), a hardware processor (See at least para 0144 for processor 1001), and a computer program stored in the memory (See at least Para 0144 for storage memory 1002 storing program instruction) and capable of operating on the hardware process (See at least Para 0144 for processor 1001 for hardware process with computer instruction), the hardware processor is configured to execute the computer program to perform operations (See at least Para 0144 for processor 1001 for hardware process with computer instruction) comprising: 
determining a passing route of a target vehicle according to a place where the target vehicle is located and a destination;
Acquiring position information of the target vehicle in real time; controlling lane indicating devices in the passing route to indicate a special-purpose lane used by the target vehicle in the passing route according to a real-time position information and the passing route of the target vehicle, and controlling traffic lights to indicate vehicles disturbing passing of the target vehicle to stop driving when the target vehicle passes through an intersection;
 the lane indicating devices comprise a display unit: and the controlling the lane indicating devices in the passing route to indicate the special-purpose lane used by the target vehicle in the passing route, comprises:
controlling the display unit in the lane indicating devices in the passing rou e to display the special purpose lane used by the target vehicle in the passing route.

Regarding claim 14, Yu et al shows the target vehicle comprises at least one of an ambulance, a fire engine or a police car ( See at least Para 0003 for police car, ambulance and fire engine).

Regarding claim 21, Yu et al shows each of the traffic lights is integrally provided with the lane indicating device (See at least Para 0010 and 0011 for traffic light used as lane indicating device as TCU).

Regarding claim 2, Yu 863 shows real time vehicle position information (See at least Para 0045 for GPS information as the real time position information), 
Yu 149 further shows controlling a lane indicating device in each of road sections to work according to the information of the target vehicle and a traffic flow of each of the road sections in the passing route (See at least figure 5 for in the cross road for each road section with lane indicating device along with the passing route; see at least para 0085 for shortest time without congestion and optimal route management as traffic flow according to ) so as to indicate the special-purpose lane (intended use as functional limitation. See MPEP 2111.02 for intended use limiting structure; see also figure 5 for special purpose lane indicated).
It would have been obvious for one of ordinary skill in the art, to provide the traffic flow management as taught by Yu 149 for the lane management of Yu 863, in order to provide a fast lane planning for emergency vehicle, as desired by both Yu 863 and Yu 149. 

Regarding claim 3, Yu 863 shows determining arrival time when the target vehicle arrives at each of the road sections according to the real-time position information of the target vehicle (See at least figure 4, Step 404);
determining guide time spent for clearing vehicles on the special-purpose lane road sections according to the traffic in the passing route (See at least Para 0017 – 0019 and 0017); 
controlling the lane indicating device in each of the road sections to start to work when a condition that t1+t3=t2 is met (See at least Para 0017 – 0019 and 0017 for T0, T1 and T2), wherein tl represents for the guide time, t2 represents for the arrival time, and t3 represents for preset reserved time (See at least Para 0017 – 0019 and 0017 for T0, T1 and T2).
Yu 149 further shows the traffic flow the vehicle in each of the road sections (See at least figure 5 for in the cross road for each road section with lane indicating device along with the passing route; see at least para 0085 for shortest time without congestion and optimal route management as traffic flow according to).
It would have been obvious for one of ordinary skill in the art, to provide the traffic flow management as taught by Yu 149 for the lane management of Yu 863, in order to provide a fast lane planning for emergency vehicle, as desired by both Yu 863 and Yu 149. 

Regarding claims 4 and 5, Yu 149 further shows the controlling the traffic lights to indicate the vehicles disturbing the passing of the target vehicle to stop driving when the target vehicle passes through the intersection comprises (See at least Para 0122 – 0124 for green light lane and blocked lane as red light in emergency vehicle travel direction ): controlling the traffic lights in a traveling direction of the target vehicle to display one of a red light and a green light and controlling all traffic lights in a non-traveling direction of the target vehicle to display the red light when the target vehicle passes through the intersection to go straight (See at least Para 0122 for crossing road control in red/green as non traveling direction) and controlling each of the traffic lights in the intersection to display a red light when the target vehicle passes through the intersection to turn left or right (See at least Para 0122 for control crossing road light).
It would have been obvious for one of ordinary skill in the art, to provide the traffic flow management as taught by Yu 149 for the lane management of Yu 863, in order to provide a fast lane planning for emergency vehicle, as desired by both Yu 863 and Yu 149. 

Regarding claim 6, Yu 149 further shows controlling the lane indicating devices in the passing route to indicate applications of all driving lanes except the special-purpose lane used in the passing route (See at least figure 5.2 for lane indicating device controlled for passing for all lane in the cross road).
It would have been obvious for one of ordinary skill in the art, to provide the traffic flow management as taught by Yu 149 for the lane management of Yu 863, in order to provide a fast lane planning for emergency vehicle, as desired by both Yu 863 and Yu 149. 

Regarding claims 7, 8, 10 and 20, Yu 149 further shows the lane indicating devices comprise a voice unit (See at least Para 0122 for TCU broadcast to non emergency vehicle for red light status); and the controlling the lane indicating devices in the passing route to indicate the special-purpose lane used by the target vehicle in the passing route (See at least Para 0122 for TCU broadcast to non emergency vehicle for red light status), comprises: controlling the voice unit in the lane indicating devices in the passing route to perform voice broadcasting on the special-purpose lane used by the target vehicle in the passing route and controlling the voice unit and display unit in the lane indicating devices in the passing route to perform voice broadcasting on the applications of all the driving lanes except the special-purpose lane used in the passing route (See at least Para 0122 for TCU broadcast to non emergency vehicle for red light status; see also figure 5 for display unit for indicating the lane).
It would have been obvious for one of ordinary skill in the art, to provide the traffic flow management as taught by Yu 149 for the lane management of Yu 863, in order to provide a fast lane planning for emergency vehicle, as desired by both Yu 863 and Yu 149. 

Regarding claims 11 and 12, Yu 149 further shows the special-purpose lane is a driving lane with a same application in each of the road sections of the passing route (See at least figure 5 for special purpose lane as one of the driving lane indicated), comprises a left-turn lane, a right-turn lane and a straight lane (See at least figure 5 for crossing road with left turn lane on left, right turn lane on right and straight lane).
It would have been obvious for one of ordinary skill in the art, to provide the traffic flow management as taught by Yu 149 for the lane management of Yu 863, in order to provide a fast lane planning for emergency vehicle, as desired by both Yu 863 and Yu 149. 

Regarding claim 13, Yu 149 further shows determining a passing route by which a driving time of the target vehicle is shortest according to the place where the target vehicle is located and the destination in combination with road condition information (See at least figure 5 for in the cross road for each road section with lane indicating device along with the passing route; see at least para 0085 for shortest time without congestion and optimal route management as traffic flow according to).
It would have been obvious for one of ordinary skill in the art, to provide the traffic flow management as taught by Yu 149 for the lane management of Yu 863, in order to provide a fast lane planning for emergency vehicle, as desired by both Yu 863 and Yu 149. 

Response to Arguments
	In response to applicant’s remark that Yu 863 and Yu 149 does not shows applicant newly recited claim limitation regarding the display unit with pluarlity of display screens for lane in road section for special purpose lane with target vehicle for Yu 863 does not shows lane indicating device with display unit and Yu 149 does not shows a display screen corresponding to a green channel/special purpose lane; however, applicant’s remark does not particularly accurate. 
In this instant case, Yu 863, on Para 0018, indicated a fast speed lane within emergency vehicle indication and forwarding the speed lane plan with emergency lane as special purpose lane indication toward Traffic Control Unit, TCU, Para 119 where the TCU is equipped in each road section/passing route correspondingly for vehicle traffic control, Para 0041, where the special lane designation is on Para 0010 upon TCU for selecting either the left most, the right most, the fewest vehicle lane as fast lane/emergency lane on Para 0010 and 0011 for displaying purpose.  
Further, Yu 149 indeed shows display unit for indicating the lane indicating a specific lane by Figure 5.2 also on Para 0120 for TCU prepare green passing lane/route for emergency vehicle and also shows overlapping discussion for lane indicating device in the passing route for special purpose lane on Figure 5 of Yu.
In this instant case, applicant is also advised to consider reference as a whole implementing the traffic display unit of Yu 149 incorporated into Yu 863.  It is also noted that applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ian JEN whose telephone number is (571)270-3274.  The examiner can normally be reached on 11AM - 7PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ian Jen/Primary Examiner, Art Unit 3664